The appeal is dismissed, sua sponte, as having been improvidently allowed. The judgment of the court of appeals as to the issue raised on cross-appeal is reversed, and the judgment of the trial court as to cross-appellant Chrysler Corporation is reinstated on the authority of McAuliffe v. W. States Import Co., Inc. (1995), 72 Ohio St.3d 534, 651 N.E.2d 957.
Moyer, C.J., Wright, Pfeifer and Cook, JJ., concur.
F.E. Sweeney, J., dissents for the reasons stated in his dissenting opinion in McAuliffe v. W. States Import Co., Inc. (1995), 72 Ohio St.3d 534, 540, 651 N.E.2d 957, 962.
Douglas and Resnick, JJ., not participating.